United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. SECRET SERVICE, COMMUNICATIONS
CENTER, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1203
Issued: April 28, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On May 27, 2020 appellant filed a timely appeal from a January 2, 2020 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP).1 As more than 180 days has elapsed
from the last merit decision, dated April 22, 2019, to the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction to review the merits of this claim.

1

Appellant submitted a timely request for oral argument before the Board. 20 C.F.R. § 501.5(b). Pursuant to the
Board’s Rules of Procedure, oral argument may be held in the discretion of the Board. 20 C.F.R. § 501.5(a). In
support of appellant’s oral argument request, it was asserted that oral argument should be granted because he wished
to substantiate his claims with allowable evidence to obtain a favorable resolution. The Board, in exercising its
discretion, denies appellant’s request for oral argument because the arguments on appeal can adequately be addressed
in a decision based on a review of the case record. Oral argument in this appeal would further delay issuance of a
Board decision and not serve a useful purpose. As such, the oral argument request is denied and this decision is based
on the case record as submitted to the Board.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On March 1, 2019 appellant, then a 33-year-old criminal investigator, filed a traumatic
injury claim (Form CA-1) alleging that on February 26, 2019 he sustained lower back and neck
pain when he was driving to work in a government-owned vehicle and was rear-ended by another
vehicle while in the performance of duty.
In a report dated February 26, 2019, Dr. Ramin Javan, a Board-certified neuroradiologist,
related that he had examined appellant in a hospital emergency department after appellant was
involved in a motor vehicle collision. A computerized tomography (CT) scan of the cervical spine,
obtained due to indication of neck pain, demonstrated no evidence of acute displaced fracture,
normal alignment, and degenerative changes of the spinal canal.
By development letter dated March 19, 2019, OWCP informed appellant of the
deficiencies of his claim. It advised him of the type of factual and medical evidence necessary to
establish his claim and afforded him 30 days to submit the necessary evidence.
Thereafter, OWCP received a billing statement for hospital services dated March 14, 2019.
By decision dated April 22, 2019, OWCP accepted that the February 26, 2019 employment
incident occurred, as alleged. However, it denied appellant’s traumatic injury claim, finding that
he had not submitted evidence containing a medical diagnosis in connection with the accepted
employment incident.
On July 11, 2019 appellant requested reconsideration. He submitted a hospital emergency
department clinical summary from Dr. Javan dated February 26, 2019 who noted that appellant
suffered neck pain and left-sided lower back pain after his vehicle was struck from behind at a
traffic light. On physical examination Dr. Javan observed mild tenderness to deep palpation of the
left lower back. The February 26, 2019 CT scan findings were resubmitted. Patient instructions
were provided relating to neck pain with no trauma and a motor vehicle collision with no serious
injury.
By decision dated July 12, 2019, OWCP denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a). It found that the evidence submitted on
reconsideration was cumulative and substantially similar to evidence that was already contained
in the case file and had been previously considered.
In an emergency department report dated February 26, 2019, Dr. Leah Steckler, a specialist
in emergency medicine, and, attending physician, Dr. Natalie Kirilichin, Board-certified in
emergency medicine, noted that appellant had been involved in a motor vehicle collision in which
he was rear-ended with no airbag deployment. Appellant complained of neck pain and left-sided
lower back pain. Also included in the emergency department report was the ICD-10 code
corresponding to an assessment of person injured in a motor vehicle accident. This report also
2

related that x-rays of appellant’s lumbosacral spine obtained on February 26, 2019 due to an
indication of lumbar pain demonstrated no acute fracture or dislocation, normal alignment, and no
soft tissue abnormality. Similarly, an x-ray of the sacrum and coccyx obtained on the same date
demonstrated no acute fracture or dislocation, intact sacroiliac joints, and unremarkable soft
tissues.
On October 4, 2019 appellant again requested reconsideration.
By decision dated January 2, 2020, OWCP denied appellant’s request for reconsideration
of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application.3
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or argument which: (1) shows that OWCP erroneously applied or interpreted a
specific point of law; (2) advances a relevant legal argument not previously considered by OWCP;
or (3) constitutes relevant and pertinent new evidence not previously considered by OWCP.4
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.5 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits.6 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.7

3

5 U.S.C. § 8128(a); see T.K., Docket No. 19-1700 (issued April 30, 2020); L.D., Docket No. 18-1468 (issued
February 11, 2019); W.C., 59 ECAB 372 (2008).
4

20 C.F.R. § 10.606(b)(3); see L.D., id.; see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket
No. 08-1569 (issued December 9, 2008).
5
Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be received by OWCP
within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the received date in the Integrated Federal Employees’ Compensation
System (iFECS). Id. at Chapter 2.1602.4b.
6

Id. at § 10.608(a); F.V., Docket No. 18-0230 (issued May 8, 2020); see also M.S., 59 ECAB 231 (2007).

7
Id. at § 10.608(b); B.S., Docket No. 20-0927 (issued January 29, 2021); E.R., Docket No. 09-1655 (issued
March 18, 2010).

3

ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
Appellant’s October 4, 2019 request for reconsideration neither alleged nor demonstrated
that OWCP erroneously applied or interpreted a specific point of law. Additionally, the Board
finds that it did not advance a relevant legal argument not previously considered by OWCP.
Consequently, appellant is not entitled to further review of the merits of his claim based on either
the first or second above-noted requirements under 20 C.F.R. § 10.606(b)(3).
In support of his reconsideration request, appellant submitted a complete copy of the
February 26, 2019 emergency department. The completed report included results of x-rays of the
lumbosacral spine, sacrum and coccyx demonstrating normal findings with no acute fractures or
dislocations and the ICD-10 code corresponding to an assessment for person injured in a motor
vehicle accident. These portions of the February 26, 2019 emergency department report, like the
portions previously submitted, note appellant’s history of injury, but do not contain a valid
diagnosis of a condition.8 The Board has held that the submission of evidence or argument which
does not address the particular issue involved does not constitute a basis for reopening a case.9 As
appellant failed to provide relevant and pertinent new evidence, he is not entitled to a merit review
based on the third requirement under 20 C.F.R. § 10.606(b)(3).
The Board, accordingly, finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

8

See C.C., Docket No. 20-0590 (issued October 29, 2020); M.J., Docket No. 19-1979 (issued August 12, 2020);
K.V., Docket No. 18-0723 (issued November 9, 2018); J.S., Docket No. 18-0726 (issued November 5, 2018).
9
A.J., Docket No. 20-0926 (issued January 26, 2021); Jimmy O. Gilmore, 37 ECAB 257 (1985); Edward Matthew
Diekemper, 31 ECAB 224 (1979).

4

ORDER
IT IS HEREBY ORDERED THAT the January 2, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 28, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

